Citation Nr: 0433376	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for degenerative changes of the left hip with limitation of 
motion.

2.  The propriety of the initial 20 percent rating assigned 
for degenerative changes of the right hip with limitation of 
motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, his 
claims file was returned to his local RO in Montgomery, 
Alabama.

In the April 2003 rating decision, the veteran was granted 
service connection for limitation of motion caused by 
degenerative changes of the bilateral hips.  That disability 
was assigned a 20 percent rating effective from November 
2002.  

The veteran appealed, and subsequently in a May 2004 rating 
decision, the RO in Montgomery, Alabama granted (1) a 
separate evaluation of 20 percent for degenerative changes of 
the right hip with limitation of motion, and (2) a separate 
evaluation of 20 percent for degenerative changes of the left 
hip with limitation of motion, with both evaluations 
effective from November 2002.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran has right hip flexion to 100 degrees, 
extension to 28 degrees, adduction to 23 degrees, abduction 
to 41 degrees, external rotation to 53 degrees, and internal 
rotation to 38 degrees; he also experiences pain at the end 
of range of motion and is additionally limited by the pain, 
instability and weakness.  

3.  The veteran has left hip flexion to 74 degrees, extension 
to 19 degrees, adduction to 16 degrees, abduction to 38 
degrees, external rotation to 48 degrees, and internal 
rotation to 31 degrees; he also experiences pain at the end 
of range of motion and is additionally limited by the pain, 
instability and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating than 20 percent for 
degenerative changes of the left hip with limitation of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 
5252, 5253, 5255 (2004).

2.  The criteria for a higher rating than 20 percent for 
degenerative changes of the right hip with limitation of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 
5252, 5253, 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in December 2002, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The RO has afforded the veteran pertinent 
examination.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Background

In a July 1999 statement, J. Todd Cross, M.D., stated that he 
had examined the veteran and it was his opinion that it is a 
high probability that the veteran's left hip pain is due to a 
World War II injury.

Private medical records include the reports of an MRI scan 
and nuclear medicine bone scan of the left hip in October 
2002.  The nuclear medicine bone scan report contains an 
opinion of minimal to mild chronic arthritic changes.

In a November 2002 statement, Dr. Cross stated the following.  
The veteran had an injury to his left pelvis and left hip 
associated with bailing out of an airplane in 1944 at age 18 
years.  As the veteran had aged, he had more pain with his 
joints, particularly his left hip and associated other bones.  
A pelvic MRI scan of the femoral shaft showed signal changes 
in the femoral shafts, slightly more on the left than the 
right.  The veteran complained of pain in the left hip on 
exertion.  A nuclear scan in October 2002 showed minimal to 
mild chronic arthritic changes.  The veteran had pain in 
multiple joints with most pain in the left hip.  Dr. Cross 
opined that this could be related to spasm of the veteran's 
muscles plus his chronic arthritic changes.  Dr. Cross noted 
that minimal increased uptake was noted at several levels in 
the mid to lower thoracic spine and about the sacroiliac 
joints.  He noted that he saw patients many times complaining 
of left hip and lumbar sacral pain when they also have 
sacroiliitis related to the sacroiliac joint inflammation.

The report of a January 2003 VA examination shows that the 
veteran reported complaints of weakness, stiffness, swelling, 
instability, giving way, locking, fatigability and lack of 
endurance.  He denied having any heat or redness.  The 
veteran was taking Coumadin and other medications.  He 
reported that he did not have flare-up, and that he did not 
use crutches, brace, cane or corrective shoes.  He had not 
had surgery on the hip.  The veteran reported having no 
subluxation or constitutional symptoms.  

On examination, the examiner noted that motion stops when 
pain begins.  There was objective evidence of painful motion.  
There was no objective evidence of edema or effusion.  There 
was instability and weakness; no tenderness; redness; and no 
heat.  There was abnormal movement and guarding of movement.  
The veteran had a very ungainly gait.  He used no cane or 
appliance.  He looked very uncomfortable walking and was 
unsure of his step.  

On examination of ranges of motion of the hip, the following 
findings in degrees were made: flexion on the left and right 
was to 74 and 100 degrees, respectively (should be 125 
degrees); extension on the left and right was to 19 and 28, 
respectively (should be 30 degrees); adduction on the left 
and right was to 16 and 23, respectively (should be 25 
degrees); abduction on the left and right was to 38 and 41, 
respectively (should be 45); external rotation, to the left 
and right was to 47 and 53, respectively (should be 60 
degrees); and internal rotation to the left and right was to 
31 and 38, respectively (should be 40 degrees).

The examination report concludes with a diagnosis of 
arthralgia joint disease of the left hip with loss of 
function due to pain.  The examiner opined that it was at 
least as likely as not that the veteran's hip injury in 
service contributes to his current disability.

III.  Analysis

The veteran is claiming that he is entitled to higher initial 
evaluations for his service-connected left and right hip 
disabilities.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases 
such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

Evaluations of disabilities of the hip and thigh are rated 
under Diagnostic Codes 5250 through 5255.  Those codes 
relevant to the veteran's case and providing evaluations in 
excess of the existing ratings are discussed below.  The 
veteran's right and left hip disabilities are currently each 
rated as 20 percent disabling under Diagnostic Code 5010-
5255.  Under Diagnostic Code 5255, impairment of the femur 
characterized by malunion with moderate knee or hip 
disability warrants a 20 percent rating; and with marked knee 
or hip disability, a 30 percent rating is warranted.  A 
rating in excess of 30 percent is authorized for fracture of 
the surgical neck with false joint, or of a fracture of the 
shaft or anatomical neck with nonunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Under Diagnostic Code 5003 or 5010, if the evidence 
establishes the appropriate degree of limitation of motion, 
an evaluation of 10 to 20 percent is warranted. Specifically, 
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Pursuant to DC 5003, degenerative 
arthritis established by X-ray findings is to be rated based 
on limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

In the absence of limitation of motion, degenerative 
arthritis is assigned a 20 percent evaluation when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and is assigned a 10 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

Limitation of flexion of a thigh warrants a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.

A shortening of the lower extremity is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5275.  Under that code, a 
shortening of 2 to 2 1/2 inches (5.1 cms to 6.4 cm) warrants 
a 20 percent evaluation.  A shortening of 2 1/2 to 3 inches 
(6.4 cms to 7.6 cm) warrants a 30 percent evaluation.

The Board finds that the evidence does not show that either 
of the veteran's left or right hip disabilities is productive 
of malunion with marked hip disability so as to warrant a 30 
percent rating under Diagnostic Code 5255.  There is no 
evidence of such symptoms during the recent examination in 
January 2003.  Nor is there evidence of limitation of flexion 
of a thigh to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  There is also no evidence of left or right leg 
shortening to an extent to warrant a rating in excess of 20 
percent for either hip disability by way of an evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5275.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

In the January 2003 VA examination, with respect to 
functional limitation, the veteran reported that he did not 
have flare-ups.  On examination, the examiner noted that 
there was objective evidence of painful motion.  There was 
instability and weakness, as well as abnormal movement, 
guarding of movement, and a very ungainly gait.  The veteran 
was uncomfortable walking and unsure of his step.  The 
examiner further found that the motion of the hips stopped 
when pain begins. 

These are the types of functional impairments not 
contemplated by the rating criteria that must be considered 
under DeLuca.  The Board finds, however, that an  evaluation 
in excess of 20 percent for either of the two hip 
disabilities is not warranted.  The veteran's flexion on the 
left and right was found to be to 74 and 100 degrees, 
respectively.  This degree of limitation of motion, on its 
own, would not warrant the respective 20 percent evaluations 
currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  The Board finds that the extent of limitation of 
motion due to additional limitations by pain, is adequately 
compensated by the current 20 percent ratings assigned to 
each of the two hip disabilities.

Since the additional functional loss due to factors discussed 
above is more than accounted for by the respective 20 percent 
evaluations, the Board finds that no additional disability 
based on functional loss is appropriate.  DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Also, since the veteran's left and right hip disabilities 
have been, at most, 20 percent disabling since filing his 
claim, he is not entitled to a "staged" rating under 
Fenderson either because this represents his maximum level of 
functional impairment during the relevant time period at 
issue.  See Fenderson, 12 Vet. App. at 125-26.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left or right hip disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claims 
for ratings in excess of 20 percent for the veteran's left 
and right hip disabilities, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for degenerative 
changes of the left hip with limitation of motion is denied.

An evaluation in excess of 20 percent for degenerative 
changes of the left hip with limitation of motion is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



